Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The computer readable storage medium of claims 17 and 19-21 is statutory when read in light of the specification. See discussion on pp. 2-3 of non-final rejection mailed 12/9/20 that paragraph [0026] excludes certain subject matter that might be non-statutory from the scope of the claim. 
The prior art does not teach or fairly suggest an analogous system wherein it is determined if at least one of the two sensors magnitude is above a self-noise threshold.
It is noted that claim 18 is considered a canceled claim (with an incorrect status identifier—“currently amended” should be “canceled”) since the claim has no words.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651